Citation Nr: 1001274	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's current bilateral hearing loss is related to his 
military service or to any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the 
Dingess requirements, the RO's May 2007 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  Accordingly, with this letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA audiological examination to determine the etiology of any 
bilateral hearing loss or tinnitus found.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This medical opinion was 
based upon a complete review of the Veteran's claims file, 
and the VA examiner provided a written rationale for the 
conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He attributes his hearing disorder 
to his inservice acoustic trauma sustained from loud noise.  
Specifically, he claims that he was exposed to loud noise 
from generators on a daily basis during his active duty 
service.

Historically, the Veteran served on active duty in the Army 
from March 1965 to March 1967.  His DD-214 listed his 
inservice specialty as engineer missile equipment specialist.

The Veteran's December 1964 entrance examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
15 (20)
LEFT
0 (15)
-5 (5)
-5 (5)
-5 (5)
15 (20)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO) -American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).


The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss.  
In a February 1967 separation examination report, he denied 
having hearing loss.

The report of his February 1967 separation examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
/
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
/
15 (20)

After discharge from military service, the first evidence of 
record noting the Veteran's hearing loss is a March 2007 VA 
treatment record.  In the report, the Veteran reported a 
history of hearing loss.

In June 2007, the Veteran underwent a VA audiological 
examination.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
70
LEFT
5
5
20
70
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 percent in the left ear.  
The examination report noted a diagnosis of bilateral normal 
to severe sensorineural hearing loss.  Accordingly, the 
Veteran has a hearing disability for VA purposes.  See 38 
C.F.R. § 3.385.

However, after reviewing the Veteran's claims file, the VA 
examiner opined that the Veteran's current hearing loss is 
not related to his military service.  In support of this 
conclusion, the examiner noted that the Veteran had normal 
hearing at the time of discharge from military service.  The 
report also stated while impulse sounds or continuous 
exposure to noise could cause a temporary threshold shift, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without any permanent 
hearing loss.

Based upon the totality of the evidence, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss.  The Veteran's service treatment records are 
negative for any complaints, symptoms, or diagnoses of 
hearing loss.  The Veteran denied having hearing loss at his 
February 1967 separation examination.  Thereafter post 
service records also failed to document any complaints of or 
treatment for hearing loss for more than 40 years after his 
discharge from the service.  This expansive period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  

As for the Veteran's contentions regarding his inservice 
exposure to noise from loud generators, his DD-214 showed he 
served as an Engineer Missile Equipment Specialist.  However, 
there is no medical evidence of record linking the Veteran's 
current hearing loss to his military service, to include as 
due to inservice noise exposure.  The Veteran's statements 
alone can not be considered competent evidence on medical 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The only medical evidence of record which addresses the 
etiology of the Veteran's hearing loss is the June 2007 VA 
audiology report which stated that the Veteran's currently 
diagnosed hearing loss was "not likely" related to his 
military service.  There is no evidence of continuity of 
symptomatology, and the first medical evidence of hearing 
loss was more than 40 years after service discharge.

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for bilateral hearing loss is 
not warranted. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


